Citation Nr: 0902290	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  08-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip claimed as secondary to shell 
fragment wounds of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional action by the RO is necessary prior to appellate 
review.

The veteran's original claim for service connection for 
degenerative joint disease of the left hip claimed as 
secondary to shell fragment wounds of the lower extremities 
was denied in a February 1997 rating decision that became 
final when the veteran failed to file a timely notice of 
disagreement.  In May 2007, the veteran submitted written 
correspondence requesting an evaluation of entitlement to 
service connection for degenerative joint disease of the left 
hip claimed as secondary to shell fragment wounds of the 
lower extremities

Although the RO reopened the previously denied claim for 
service connection and denied it on the merits in its January 
2008 rating decision, regardless of the RO's actions, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  However, the Board finds that the RO's September 2007 
and March 2008 notice letters did not provide the veteran 
with the legal definition of new and material evidence nor 
did any of the notice letters specifically describe what 
evidence would be necessary to substantiate the element or 
elements required for service connection for each claim that 
was found insufficient in the prior final denial.

The impact of this error is magnified by the Court's decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
the terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the veteran with the required 
notice, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, Kent holds that the adequate notice requires, 
in the context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that specific element or 
elements required to establish the entitlement sought that 
were found insufficient in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  
In light of the above, the Board finds that the notice 
letters provided to the appellant were legally insufficient, 
and a remand is necessary for the RO to provide the veteran 
with corrective notice that is in compliance with Kent, 
supra.  


Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran and his 
representative  that explains what 
constitutes new and material evidence 
(pursuant to 38 C.F.R. § 3.156 (2008)) and 
specifies the type of evidence necessary 
to satisfy the elements of each of the 
underlying claims on appeal that were 
found insufficient in the previous denial, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC), and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




